DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/30/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 does not appear to further include any limitations.
Claim 9 depends on rejected claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Schroeder et. al. (US 2014/0209160).

Regarding claim 1 Schroeder teaches (figs. 2A-7D) a device having metamaterial nanostructures, comprising: 
a substrate (212; para. 0061);
 and metamaterial nanostructures engaged to the substrate to form an optical layer (para.0057) to interact with light incident to the optical layer to exhibit optical reflection or absorption or transmission that is substantially uniform over a spectral range of different optical wavelengths associated with materials and structural features of the metamaterial nanostructures (para. 0042),
each metamaterial nanostructure including different material layers that are interleaved to form a multi-layer nanostructure (205, 204, 203; para. 0068).

Regarding claim 2 Schroeder teaches (figs. 2A-7D) a device, where the different material layers that are interleaved in a metamaterial nanostructure are concentric layers around an axis to form a cylinder (para.0061), 
and where the axis of the cylinder is perpendicular to a local contact area with the substrate (para.0061).



Regarding claim 5 Schroeder teaches (figs. 2A-7D) a device, where the semiconductor material includes Transparent Conduction Oxide (TCO), Doped Oxide, Aluminum Zinc Oxide (AZO), Indium Tin 25 Oxide (ITO), or Titanium Nitride (TiN) (para. 0080).

Regarding claim 6 Schroeder teaches (figs. 2A-7D) a device, where the dielectric material includes Oxide (ZnO), Aluminium Nitride (AIN), or Scandium Nitride (ScN) (para. 0080).

Regarding claim 8 Schroeder teaches (figs. 2A-7D) a device, where the different material layers that are interleaved in a metamaterial nanostructure (para. 0080). 

Regarding claim 9 Schroeder teaches (figs. 2A-7D) a device, where the different material layers include semiconductor and dielectric layers (para. 0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et. al. (US 2014/0209160) in view of Cheah et. al. (US 2013/0160936).

Regarding claims 3 Schroeder teaches (figs. 2A-7D) a device, except where the substrate is a flexible substrate to permit bending of the optical layer.
Cheah teaches a substrate is flexible (para. 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the absorption structure as taught by Schroeder with the flexible substrate as taught by Cheah for the benefit of greater flexibility of design given structure requiring a photovoltaic element.

Regarding claim 10 Schroeder teaches (figs. 2A-7D) a device having metamaterial nanostructures, comprising: 
a substrate (212; para. 0061);
and an array of metamaterial nanopillars attached to the substrate to form an optical layer (para. 0057), each metamaterial nanopillar including alternating semiconductor and dielectric layers (205, 204, 203; para. 0068), to exhibit a plasmonic response to incident light to exhibit optical reflection or absorption or transmission that is substantially uniform over a spectral range of different optical wavelengths associated with materials and structural features of the metamaterial nanopillars (para. 0042).
Schroeder does not teach where the substrate is flexible. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the absorption structure as taught by Schroeder with the flexible substrate as taught by Cheah for the benefit of greater flexibility of design given structure requiring a photovoltaic element.

Regarding claim 11 Schroeder teaches (figs. 2A-7D) a device where, each nanopillar is a solid cylinder (para. 0071).

Regarding claim 13 Schroeder teaches (figs. 2A-7D) a device where, the different material layers include semiconductor and dielectric materials and the substrate is a polymer material (para. 0071).

Regarding claim 14 Schroeder teaches (figs. 2A-7D) a device where, the semiconductor material includes 25.‘ Transparent Conduction Oxide (TCO), Doped Oxide, Aluminum Zinc Oxide (AZO), Indium Tin Oxide (ITO), or Titanium Nitride (TiN) (para. 0080).

Regarding claim 15 Schroeder teaches (figs. 2A-7D) a device where, the dielectric material includes Zinc Oxide (ZnO), Aluminium Nitride (AIN), or Scandium Nitride (ScN) (para. 0080).

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to for the inclusion of the structure of the metamaterial being a sphere.
Claim 12 is objected to for the inclusion of the structure of the metamaterial being a hollow cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872